EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (hereinafter "Agreement"), is made and entered into
this 13th day of April 2012, by and between Leann Gilberg and PCS
EDVENTURES!.COM, INC., an Idaho corporation (“the Company”).

1.

In consideration of the mutual promises and agreements set forth herein, the
Company hereby extends and Ms. Gilberg hereby accepts extension of employment
with the Company effective April 13, 2012

2.

Ms. Gilberg’s employment with the Company may not be terminated by the Company
prior to October 13, 2012, except for “cause”.  As defined herein, “cause” shall
mean if Ms. Gilberg is charged with a criminal law violation which constitutes a
felony under Idaho law or a crime involving dishonesty, or a violation of the
Company’s employment policies as set forth in the Company’s Employee Handbook (a
copy of which has been provided to Ms. Gilberg), including, but not limited to,
sexual harassment, violation of the Company’s Insider Trading Policy, Trade
Secrets or Confidentiality Policy.  Ms. Gilberg’s employment with the Company
after October 13, 2012 shall be “at will”.  Ms. Gilberg my voluntarily terminate
her employment with the Company at any time upon 30 days written notice prior to
the effective date of termination.  In the event the Company elects to terminate
Ms. Gilberg’s employment after October 13, 2012, the Company shall give Ms.
Gilberg 30 days written notice prior to the effective date of termination.  

3.

The Company shall pay to Ms. Gilberg an annual salary of $87,500 paid monthly,
each and every month, one half thereof on the 15th of the month and one half on
the last day of the month.  In addition, Ms. Gilberg shall receive 50,000 shares
of fully vested restricted stock upon executing this agreement.  Ms. Gilberg
shall be eligible for such increases in salary as may be determined by the Chief
Executive Officer and the




EMPLOYMENT AGREEMENT - 1




--------------------------------------------------------------------------------

Board of Directors of the Company as appropriate, if any, during Ms. Gilberg’s
future employment with the Company.  Ms. Gilberg shall be eligible as a
full-time employee for participation in the Company’s health, dental, vision and
other group insurance plans in accordance with the terms of such plans as
currently exist and as may be amended from time to time in the future.  As an
employee Ms. Gilberg shall continue to be eligible for participation in and
eligible for any benefits or awards deemed by the Board of Directors of the
Company to be appropriate under the Company’s 2009 Equity Incentive Plan as the
same exists and may be amended or restated from time to time in the future.  The
Company shall reimburse Ms. Gilberg for any business, client or vendor
entertainment or meal expense consistent with the Company’s policies as set
forth in the Employee Handbook.   Ms. Gilberg shall be entitled to three weeks
of paid vacation annually for the first two years and then four weeks of
vacation each year thereafter and to such other medical and family leave
benefits as are available to full-time employees of the Company.  

4.

In addition to the monthly salary and the aforementioned 50,000 shares of common
restricted stock award, the company will issue to Ms. Gilberg an Incentive Stock
Option Award grant in the form required and in accordance with the Company’s
2009 Equity Incentive Plan granting Ms. Gilberg the option to purchase up to
450,000 shares of common stock of the Company, in accordance with the terms of
the grant agreement including an exercise price at the closing price on the date
this agreement is effective.  Said ISOs shall vest ratably as described in the
ISO, contingent upon Ms. Gilberg’s continued employment with the Company and
achievement of mutually agreed upon goals as attached hereto and made a part of
this agreement and/or as amended in writing and agreed to between the CEO and
Ms. Gilberg from time to time as warranted.  Said incentive stock option award
agreement shall be executed by the Company and provided to Ms. Gilberg at the
time of or as soon as practicable after the execution of this Agreement.




EMPLOYMENT AGREEMENT - 2




--------------------------------------------------------------------------------



5.

Ms. Gilberg’s responsibility as an employee of the Company and as its Chief
Finance Officer shall be to actively manage and oversee all Finance, Accounting
and Human Resources activities of the Company as detailed on the attached
listing of goals and responsibilities and support the strategic plan as defined
by the Board of Directors and executive management team.  Other responsibilities
may from time to time be added or requested at the pleasure of its Chief
Executive Officer and Board of Directors.

6.

Ms. Gilberg, as an employee and Shareholder of the Company, will be eligible for
such additional incentive awards or grants as may be determined by the Board of
Directors and the Chief Executive Officer of the Company, in their sole
discretion, consistent with the terms of the Company’s 2009 Equity Incentive
Plan during her employment.

7.

As an employee of the Company Ms. Gilberg acknowledges and agrees to be bound by
the Company’s policies regarding Trade Secrets, Confidential Information,
Nondisclosure, and Insider Trading as set forth in the Employee Handbook of the
Company and as set forth separately in other documents and agreements between
the Company and its employees, and as the same may be amended from time to time.
  




IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as first above written.

“EMPLOYER”

PCS EDVENTURES!.COM, INC.







By /s/Robert Grover

Robert Grover

Chief Executive Officer










EMPLOYMENT AGREEMENT - 3




--------------------------------------------------------------------------------




“EMPLOYEE”







   By /s/Leann Gilberg

Leann Gilberg

Chief Finance Officer

                                                                  










EMPLOYMENT AGREEMENT - 4




--------------------------------------------------------------------------------

Addendum: Job Description




Job Title:  CFO

Department:  Accounting and Finance

Reports To:  CEO

  

Summary:  Directs the Company’s accounting practices, financial planning, and
compliance as related to various rules and regulations as applicable to the
Company.  Builds and strengthens open communication and relationship with the
Board of Directors and Audit Committee, as well as establishes and maintains
relationships with other professional resources such as external auditors and
legal counsel and advisors.  Duties and responsibilities include (but are not
limited to) the following:




Accounting, Finance and Tax:  




Oversees all accounting and financial functions including preparation and
management of:




§

the Company’s quarterly and annual financial statements

§

the annual audit and quarterly reviews of the Company’s financial statements

§

all outside reports including those required by the Securities and Exchange
Commission, federal and state law and regulations

§

the annual report to shareholders and its dissemination for the annual meeting
of shareholders

§

the Company’s quarterly and annual tax and payroll returns




Manages and oversees Company’s accounting policies and procedures, and directs
and oversees accounting systems to maintain proper records and to afford proper
and adequate accounting controls and services.




Coordinates with the Audit Committee of Company’s board of directors, auditors
and legal counsel to ensure adherence to applicable laws and regulations,
specifically those related to the adherence and conformity to U.S. GAAP, federal
and state tax laws, and Securities and Exchange Commission (SEC) regulations.




Oversees purchasing and inventory.




Supervisory Responsibilities:  




Directly supervises employees in the Accounting and Procurement Departments.
Carries out supervisory responsibilities in accordance with the Company's
policies and applicable laws. Responsibilities include interviewing, hiring and
training Accounting and Procurement Department personnel; planning, assigning
and directing work; appraising performance; rewarding and disciplining
employees; addressing complaints and resolving problems.








EMPLOYMENT AGREEMENT - 5




--------------------------------------------------------------------------------

Compliance:  Serves as Compliance Coordinator, with the following duties and
responsibilities:




Works with management to ensure the Company’s compliance policies are reviewed
and updated as needed; and examines policies, procedures and practices to ensure
compliance with existing  laws and regulations;




Works with management, the Board of Directors, the Audit Committee, and outside
legal, accounting and other advisors to ensure compliance with all rules and
regulations applicable to the Company.

Administers Company’s Insider Trading Policy, including:




·

On hiring and on an annual basis, distributing copies of Company’s current
Insider Trading Policy to all employees with a reminder that each employee is
responsible for reading, understanding and complying with the policy; and
ensuring that the Company obtains and maintains written acknowledgements from
the employees that they have read and understand the policy; overseeing
responses to questions from individual employees; and providing for employee
training sessions

·

Pre-approval and documentation of purchase/sale of Company stock by any of the
Company’s directors, officers and other employees

·

Review/pre-approval of 10b5-1 plans proposed by any of Company’s directors,
officer or employees, and any amendment or termination of such plans

·

Oversight of Rule 144 compliance in connection with purchase/sale of Company’s
restricted securities

·

Preparation and filing of SEC Forms 3, 4 and 5

·

Coordination with transfer agent in connection with issuance of stock
certificates for restricted stock and shares registered on Form S-8




Works with management in communicating and upholding the Company’s Code of
Ethics for Senior Financial Officers and its Standards of Conduct for all
employees and representatives to ensure compliance with such codes.




Educates, informs and advises management and the Audit Committee of conditions
and status of Company adherence to laws and regulations.




Education and/or Experience                   




·

Certified Public  Accountant(CPA) preferred or

 Master’s Degree in Accounting or Business Finance

·

Ten plus years of progressively responsible and relevant experience

·

Experience partnering with executive team

·

High level of written and oral communication skills





EMPLOYMENT AGREEMENT - 6




--------------------------------------------------------------------------------



·

Proficient in computer skills

·

Knowledge of US GAAP and SEC reporting requirements.  Ability to interpret laws
and regulations and apply them to the specific business operations of the
Company.

·

Must be a member in good standing with the AICPA
















EMPLOYMENT AGREEMENT - 7




--------------------------------------------------------------------------------

Addendum: Responsibilities & Goals




Responsibilities – oversee all aspects of the Accounting, Finance and Human
Resources functions at PCS Edventures!




Responsibilities




·

Accurate, timely and compliant periodic filings with the Securities and Exchange
Commission;

·

Accurate, timely and compliant periodic filings with taxing authorities;

·

Regular and special request reporting to PCS Board;

·

Revise and update Personnel Policy;

·

Implement and oversee employee review and progress assessments;

·

Update and maintain personnel files;

·

Lead strategic financing initiatives;

·

Team player and integral part of executive management team.







Initial period goals (9/11/11-3/31/12) 150,000 shares




·

Evaluate and refine Company financial policies, procedures, and internal
controls to assure Company a continuously sound financial accounting structure.

·

Establish cash flow control through policies and procedures for credit and
collections, payment of financial obligations, budget and expense control

·

Collaborate with Company management team and establish credibility throughout
organization

·

Effectively manage the Company liabilities, contingent obligations and covenants

·

Effectively communicate Company performance  to internal and external
constituents

·

Effectively manage Accounting, Finance, Human Recourses and Compliance
responsibilities

·

Develop and maintain relationships with investors,lenders,employees ,auditors
and board

·

Implement initiatives for provision of capital

·

Review and approve all agreements concerning financial obligations

·

Ensure compliance with financial reporting and regulatory requirements.

·

Provide technical financial advice and knowledge to others within organization

   Second period goals (4/1/12-3/31/13) 150,000 shares




EMPLOYMENT AGREEMENT - 8




--------------------------------------------------------------------------------




·

Refine CFO job description to include the next three responsibilities

·

Provide advice and support in development of Company Strategy and Business Plan

·

Develop Financing Plan in support of Business Plan

·

Oversee development of Company Budgets in collaboration with COO and CEO

·

Lead implementation of Financing plan initiatives

·

Develop key Company performance metrics reports  for management and employees

·

Monitor the public perception of PCSV on public stock watch sites for accuracy

·

Develop a plan and budget for compliance with  Foreign Corrupt Practices Act

    Third period goals (4/1/13-3/31/14) 150,000 shares




·

Ongoing job description responsibilities continue

·

Develop strategic roadmap and budget for taking PCSV from OTC to NASDAQ

·

Specific  other new goals to be determined before period begins







EMPLOYMENT AGREEMENT - 9


